                               Case 20-32746 Document 1 Filed in TXSB on 05/24/20 Page 1 of 12

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                         Southern District of Texas, Houston Division


 Case number (if known):                                            Chapter        11                                                        ❑Check if this is an
                                                                                                                                                amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                               04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if known). For more
information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



   1. Debtor's name                               C-CO Holdings, LLC



   2. All other names debtor used
      in the last 8 years

      Include any assumed names,
      trade names, and doing
      business
      as names



   3. Debtor's federal Employer                   8      3 – 2     7       1   3   6    1   3
      Identification Number (EIN)



   4. Debtor's address                            Principal place of business                                      Mailing address, if different from principal place of
                                                                                                                   business

                                                  7000 Hoddeville School Rd
                                                  Number            Street                                         Number         Street



                                                                                                                   P.O. Box
                                                  Brenham, TX 77833-1284
                                                  City                                      State   ZIP Code
                                                                                                                   City                                State     ZIP Code

                                                  Washington                                                       Location of principal assets, if different from principal
                                                  County                                                           place of business


                                                                                                                   Number         Street




                                                                                                                   City                                State     ZIP Code




   5. Debtor's website (URL)



   6. Type of debtor                              ✔
                                                  ❑      Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                                  ❑      Partnership (excluding LLP)

                                                  ❑      Other. Specify:




Official Form 201                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 1
                             Case 20-32746 Document 1 Filed in TXSB on 05/24/20 Page 2 of 12

Debtor      C-CO Holdings, LLC                                                                                      Case number (if known)
           Name
                                                A. Check one:
   7. Describe debtor's business
                                                ❑Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                ❑Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                ❑Railroad (as defined in 11 U.S.C. §101(44))
                                                ❑Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                ❑Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                ❑Clearing Bank (as defined in 11 U.S.C. §781(3))
                                                ✔ None of the above
                                                ❑
                                                B. Check all that apply:
                                                ❑    Tax-exempt entity (as described in 26 U.S.C. §501)

                                                ❑    Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)

                                                ❑    Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                                C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                   http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                                    2     3   8    1

   8. Under which chapter of the                Check one:
      Bankruptcy Code is the                    ❑    Chapter 7
      debtor filing?

     A debtor who is a “small business
                                                ❑    Chapter 9
     debtor” must check the first subbox. A     ✔
                                                ❑    Chapter 11. Check all that apply:
     debtor as defined in § 1182(1) who
     elects to proceed under subchapter V of           ❑     The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     chapter 11 (whether or not the debtor is                noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than $2,725,625. If
     a “small business debtor”) must check                   this sub-box is selected, attach the most recent balance sheet, statement of operations, cash-flow
     the second sub-box                                      statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
                                                             11 U.S.C. § 1116(1)(B).
                                                       ❑     The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
                                                             (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                             under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                             statement of operations, cash-flow statement, and federal income tax return, or if any of these documents
                                                             do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                       ❑     A plan is being filed with this petition.

                                                       ❑     Acceptances of the plan were solicited prepetition from one or more classes of creditors, in accordance
                                                             with 11 U.S.C. § 1126(b).
                                                       ❑     The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                             Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                             Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                             Form 201A) with this form.
                                                       ❑     The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

                                                ❑    Chapter 12

   9. Were prior bankruptcy cases filed by      ✔ No
                                                ❑
      or against the debtor within the last 8
      years?
                                                ❑Yes. District                                           When                    Case number
                                                                                                                MM / DD / YYYY
     If more than 2 cases, attach a separate               District                                      When                     Case number
     list.                                                                                                       MM / DD / YYYY


  10. Are any bankruptcy cases pending or       ✔ No
                                                ❑
      being filed by a business partner or
      an affiliate of the debtor?               ❑Yes. Debtor                                                                     Relationship

                                                           District                                                               When
     List all cases. If more than 1, attach a
                                                                                                                                                MM / DD / YYYY
     separate list.
                                                           Case number, if known




Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                          page 2
                            Case 20-32746 Document 1 Filed in TXSB on 05/24/20 Page 3 of 12

Debtor      C-CO Holdings, LLC                                                                                   Case number (if known)
           Name


  11. Why is the case filed in this     Check all that apply:
      district?
                                        ✔ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                        ❑
                                           immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                        ❑A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
  12. Does the debtor own or have       ✔ No
                                        ❑
      possession of any real property
      or personal property that needs
                                        ❑Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      immediate attention?                         Why does the property need immediate attention? (Check all that apply.)
                                                   ❑   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard?


                                                   ❑   It needs to be physically secured or protected from the weather.
                                                   ❑   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                                       example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   ❑   Other
                                                   Where is the property?
                                                                             Number          Street




                                                                             City                                            State      ZIP Code
                                                  Is the property insured?
                                                   ❑No
                                                   ❑Yes.        Insurance agency
                                                                Contact name
                                                                Phone

         Statistical and administrative information

      13. Debtor’s estimation of        Check one:
          available funds?              ❑Funds will be available for distribution to unsecured creditors.
                                        ✔After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.
                                        ❑
      14. Estimated number of           ✔ 1-49 ❑ 50-99
                                        ❑                                    ❑ 1,000-5,000 ❑ 5,001-10,000                ❑ 25,001-50,000 ❑ 50,000-100,000
          creditors                     ❑ 100-199 ❑ 200-999                  ❑ 10,001-25,000                             ❑ More than 100,000

      15. Estimated assets               ❑    $0-$50,000                        ❑     $1,000,001-$10 million                   ❑     $500,000,001-$1 billion
                                         ❑    $50,001-$100,000                  ❑     $10,000,001-$50 million                  ❑     $1,000,000,001-$10 billion
                                         ✔
                                         ❑    $100,001-$500,000                 ❑     $50,000,001-$100 million                 ❑     $10,000,000,001-$50 billion
                                         ❑    $500,001-$1 million               ❑     $100,000,001-$500 million                ❑     More than $50 billion




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                           Case 20-32746 Document 1 Filed in TXSB on 05/24/20 Page 4 of 12

Debtor      C-CO Holdings, LLC                                                                                        Case number (if known)
           Name




                                            ❑    $0-$50,000                            ✔
                                                                                       ❑   $1,000,001-$10 million                     ❑   $500,000,001-$1 billion
      16. Estimated liabilities
                                            ❑    $50,001-$100,000                      ❑   $10,000,001-$50 million                    ❑   $1,000,000,001-$10 billion
                                            ❑    $100,001-$500,000                     ❑   $50,000,001-$100 million                   ❑   $10,000,000,001-$50 billion
                                            ❑    $500,001-$1 million                   ❑   $100,000,001-$500 million                  ❑   More than $50 billion



         Request for Relief, Declaration, and Signatures


 WARNING --         Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
                    for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      17. Declaration and signature of               The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
          authorized representative of
          debtor                                     I have been authorized to file this petition on behalf of the debtor.

                                                     I have examined the information in this petition and have a reasonable belief that the information is true and
                                                     correct.

                                                I declare under penalty of perjury that the foregoing is true and correct.

                                                    Executed on     05/24/2020
                                                                    MM/ DD/ YYYY



                                                ✘ /s/ Christopher George Cone                                            Printed name
                                                                                                                                        Christopher George Cone
                                                    Signature of authorized representative of debtor


                                                    Title                        President



      18. Signature of attorney
                                                ✘                      /s/ Brendon Dane Singh                            Date 05/24/2020
                                                                                                                                   MM/ DD/ YYYY
                                                    Signature of attorney for debtor



                                                     Brendon Dane Singh
                                                    Printed name

                                                     CORRAL TRAN SINGH, LLP
                                                    Firm name

                                                     1010 Lamar Street Ste 1160
                                                    Number          Street


                                                     Houston                                                                 TX               77002
                                                    City                                                                     State            ZIP Code



                                                                                                                              Brendon.Singh@ctsattorneys.com
                                                    Contact phone                                                             Email address



                                                     24075646                                                                 TX
                                                    Bar number                                                                State




Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 4
                               Case 20-32746 Document 1 Filed in TXSB on 05/24/20 Page 5 of 12

 Fill in this information to identify the case:

 Debtor name                                 C-CO Holdings, LLC

 United States Bankruptcy Court for the:
                         Southern District of Texas, Houston Division


 Case number (if known):                                                                                                                      ❑Check if this is an
                                                                                                                                                  amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20
Largest Unsecured Claims and Are Not Insiders                                                                                                                                 12/15
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include
claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim
resulting from inadequate collateral value places the creditor among the holders of the 20 largest unsecured claims.

    Name of creditor and complete                 Name, telephone number,         Nature of the claim     Indicate if      Amount of unsecured claim
    mailing address, including zip code           and email address of            (for example, trade     claim is         If the claim is fully unsecured, fill in only unsecured
                                                  creditor contact                debts, bank loans,      contingent,      claim amount. If claim is partially secured, fill in total
                                                                                  professional            unliquidated,    claim amount and deduction for value of collateral or
                                                                                  services, and           or disputed      setoff to calculate unsecured claim.
                                                                                  government                               Total claim, if     Deduction for        Unsecured
                                                                                  contracts)                               partially           value of             claim
                                                                                                                           secured             collateral or
                                                                                                                                               setoff
1     Beck, John                                                                  unsecured                                                                               $60,000.00




2     Breakerside                                                                 unsecured                                                                               $15,000.00




3     Cone, George                                                                unsecured                                                                               $10,000.00




4     Cone, Robert                                                                unsecured                                                                               $60,000.00




5     Cone, Tom                                                                   unsecured                                                                               $12,500.00




6     CORRAL TRAN SINGH, LLP                      (832) 975-7300                  Attorney's fees                                                                         $10,717.00
      1010 Lamar Street Ste 1160
      Houston, TX 77002


7     Deere & Company                                                                                                          $600,000.00          $392,000.00          $208,000.00
      Deere & Company
      6400 Nw 86th St
      Johnston, IA 50131-2945

8     First Corporate Solutions                   Sprs@ficoso.com                                                                                                         $24,000.00
      914 S St
      Sacramento, CA 95811-7025




Official Form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
                            Case 20-32746 Document 1 Filed in TXSB on 05/24/20 Page 6 of 12

Debtor       C-CO Holdings, LLC                                                                                Case number (if known)
             Name

    Name of creditor and complete         Name, telephone number,         Nature of the claim     Indicate if      Amount of unsecured claim
    mailing address, including zip code   and email address of            (for example, trade     claim is         If the claim is fully unsecured, fill in only unsecured
                                          creditor contact                debts, bank loans,      contingent,      claim amount. If claim is partially secured, fill in total
                                                                          professional            unliquidated,    claim amount and deduction for value of collateral or
                                                                          services, and           or disputed      setoff to calculate unsecured claim.
                                                                          government                               Total claim, if     Deduction for        Unsecured
                                                                          contracts)                               partially           value of             claim
                                                                                                                   secured             collateral or
                                                                                                                                       setoff
9     Fletcher, Jerry                                                     unsecured                                                                               $13,000.00




10 Flower, Erin                                                           unsecured                                                                               $28,000.00




11 Hez Westheimer                                                         unsecured                                                                               $11,500.00




12 Insurors Indemnity General Agency,                                     Bond                                                                                    $11,500.00
   Inc
      225 S 5th St
      Waco, TX 76701-2112

13 Internal Revenue Service                                                Taxes                                                                                  $15,000.00
   P.O. Box 7346
   Philadelphia, PA 19101


14 Kubota Credit Corportation, U.S.A                                                                                     $71,000.00          $55,000.00           $16,000.00
   PO Box 2046
   Grapevine, TX 76099-2046


15 McCoal, Kyle                                                           unsecured                                                                               $12,500.00




16 Reckling, Cliffe                                                       unsecured                                                                               $70,000.00




17 Shoyrea                                                                unsecured                                                                               $15,000.00




18 Tex Frames                                                             unsecured                                                                               $13,500.00




19 United                                                                 unsecured                                                                               $25,000.00




20 Walker, Roy Lee                                                        unsecured                                                                               $33,000.00




Official Form 204                         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 2
                        Case 20-32746 Document 1 Filed in TXSB on 05/24/20 Page 7 of 12

B2030 (Form 2030)(12/15)


                                                    United States Bankruptcy Court
                                                                    Southern District of Texas

In re
C-CO Holdings, LLC                                                                                                      Case No.
Debtor(s)                                                                                                               Chapter          11


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
     compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
     rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
            For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                            $26,717.00
            Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                              $16,000.00
            Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              $10,717.00

2.   The source of the compensation to be paid to me was:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
3.   The source of compensation to be paid to me is:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
4.   ✔
     ❑   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
     of my law firm.

     ❑   I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
     of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
          bankruptcy;
     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                                             CERTIFICATION

                           I certify that the foregoing is a complete statement of any agreement or arrangement for
                         payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                         05/24/2020                                       /s/ Brendon Dane Singh
                         Date                                                  Signature of Attorney
                                                                                                                      Brendon Dane Singh
                                                                                                                   Bar Number: 24075646
                                                                                                              CORRAL TRAN SINGH, LLP
                                                                                                               1010 Lamar Street Ste 1160
                                                                                                                       Houston, TX 77002
                                                                                                                    Phone: (832) 975-7300

                                                                          CORRAL TRAN SINGH, LLP
                                                                            Name of law firm
Case 20-32746 Document 1 Filed in TXSB on 05/24/20 Page 8 of 12


                        Ace Cash Advance




                        Alexander Oil Company
                        PO Box 769
                        Brenham, TX 77833




                        Amber Hauling




                        John Beck




                        Breakerside




                        George Cone




                        Robert Cone




                        Tom Cone
Case 20-32746 Document 1 Filed in TXSB on 05/24/20 Page 9 of 12


                        Deere & Company
                        Deere & Company
                        6400 Nw 86th St
                        Johnston, IA 50131-2945



                        First Corporate Solutions
                        914 S St
                        Sacramento, CA 95811-7025




                        Jerry Fletcher




                        Erin Flower




                        Gas Starter




                        Cedrion Golden




                        Justin Heste




                        Hez Westheimer
Case 20-32746 Document 1 Filed in TXSB on 05/24/20 Page 10 of 12


                        Insurors Indemnity General
                        Agency, Inc
                        225 S 5th St
                        Waco, TX 76701-2112



                        Internal Revenue Service
                        P.O. Box 7346
                        Philadelphia, PA 19101




                        KJE




                        Kubota Credit Corportation,
                        U.S.A
                        PO Box 2046
                        Grapevine, TX 76099-2046



                        Kyle McCoal




                        Quick Gas




                        Cliffe Reckling




                        Shoyrea
Case 20-32746 Document 1 Filed in TXSB on 05/24/20 Page 11 of 12


                        Tex Frames




                        United




                        Roy Lee Walker
                  Case 20-32746 Document 1 Filed in TXSB on 05/24/20 Page 12 of 12

                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                          SOUTHERN DISTRICT OF TEXAS
                                                                HOUSTON DIVISION

IN RE: C-CO Holdings, LLC                                                                   CASE NO

                                                                                            CHAPTER 11




                                                     VERIFICATION OF CREDITOR MATRIX

 The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date      05/24/2020              Signature                                 /s/ C-CO Holdings, LLC
                                                                        Christopher George Cone, President
